Ferguson, Judge
(dissenting):
I dissent.
In my opinion, the terms of the pretrial agreement as to the period of confinement to be approved are at best ambiguous. In accordance with our prior decisions, such ambiguities must be resolved in favor of the accused. He here complains of that ambiguity through his counsel, as he did below, and I believe he is entitled to relief. I am not persuaded to the contrary by the reasoning of the majority and, accordingly, register my disagreement.
There is no basic difference between us on the facts of the case. As the Chief Judge points out, the accused’s pretrial agreement provided, among other things, for approval of no confinement in excess of “10 mos. confinement at hard labor, credit will be given for the period of pretrial confinement served.” The court-martial actually adjudged confinement at hard labor for six months, and the convening authority approved that term without allowing any credit for the three and two-thirds months he languished in confinement before trial.
The only inquiry made at the trial concerning the terms of the pretrial agreement was whether accused understood them as including approval of a sentence which does not exceed “ten months confinement at hard labor— credit being given for the period of pretrial confinement served.” The accused replied that he understood the agreement. At no time was he asked what his understanding was, nor did he indicate that he interpreted it to mean he would receive no credit for pretrial confinement if the adjudged confinement was less than the term agreed on.
In my opinion, the agreement is clearly open to the interpretation which accused urges here and which he argued before the board of review, i.e., that whatever the period of confinement imposed, he was to be given credit for the lengthy period he spent in the brig prior to trial. In this connection, it is worthy of note that he complained in the pretrial investigation he had “now been confined awaiting trial for approximately 79 days,” and demanded that he “be tried as soon as possible, or that he be released from confinement and be sent back to duty.” Cf. United States v Williams, 16 USCMA 589, 37 CMR 209. On agreeing to plead guilty, he stipulated that, while the convening authority was to approve no term of confinement in excess of ten months, he was to receive credit for the prior restriction on his liberty. Such is indicated by the fact the two provisions in the agreement were placed in apposition, as well as the accused’s complaint of the failure so to give him credit before the board of review — the first tribunal available to him after the convening authority took his action.
The contrary interpretation which my brothers make, I believe to be untenable. As they view it, the accused was to receive credit for pretrial confinement only if a term of ten months or more imprisonment was adjudged. Under their construction, the accused would have received no credit at all if the court-martial had returned a sentence to confinement for nine months and twenty-nine days, but would have received the appropriate diminution in term if one more day were added. In short, the accused was to serve only six and a third months, if he received ten months, but was to serve nine months and twenty-nine days if the court felt it necessary to be lenient by one day. Such a ridiculous possibility indicates the flaw in my brothers’ reasoning and leads me to conclude the accused was to receive credit for his pretrial confinement — a matter of natural concern to him — whatever the sentence to confinement might be. I am reinforced in this view by the fact the Government, contrary to its usual practice, has not come forward with a single bit of evidence indicating either of the parties had a different view of the agreement.
In any event, the terms of the agreement can at best be read either way and, as such, are ambiguous. In this event, it is our duty to resolve the ambiguity in favor of the accused. United States v Hamill, 8 USCMA 464, 24 *29CMR 274; United States v Stovall, 16 USCMA 291, 36 CMR 447. When we do not do so in this case, I suggest we ignore a reasonable construction of the agreement to Clark’s detriment. I cannot join in such a decision.
I would reverse the decision of the board of review and remand the case to the convening authority, with directions to take a new action on the ease in which credit for accused’s pretrial confinement would be given.